MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLE REFERRED FOR MODIFICATION
April 10, 2007
Stacey v. Myers, (S54527). The Attorney General's certified ballot title for Initiative
Petition 60 (2008) is referred to the Attorney General for modification of the "yes" vote result
statement and the summary based on the Attorney General's acknowledgment that modification is
required by the court's opinion in Stacey v. Myers (S54219), 342 Or 455 (2007), modified
ballot title certified April 25, 2007 (342 Or 646).